Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 16-30 are pending in the current application. 

Response to Amendment
Applicant’s amendment of 7/22/22 does not render the application allowable.

Status of the Rejections
The rejection of claims 16-26 under 35 USC 103 from the previous office action are withdrawn.
New grounds of rejection under 35 USC 103(a) are necessitated by the amendments.
All other rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 17-18, these claims require ‘an average orientation.’  It is unclear from the claim language what orientation is actually being referred to, as multiple ‘orientations’ definitions on the micro-level are possible.    


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segal (US 20040072009).
As to claim 16, Segal discloses a planar sputtering target having a planar top surface with a layer width along the top surface with a microstructure that varies across the layer width (figure 11: showing exemplary sputtering target with a width across its surface and exemplary ‘measuring’ points for grain size and texture measurements [ paragraph 24]; paragraph 28: grain size uniformity deviation by 1 standard deviation 15% or less).
As to the limitation of building the target by layering splats, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
As to claims 17-19, Segal discloses variation within the crystal/crystallinity orientation across the structure of the target (paragraph 38: crystal grain orientation distribution functions; paragraph 39: scenarios possible with ‘primary’ orientations and distributions of secondary orientations or randomized orientations).
As to claims 20 and 22, Segal disclose a high purity copper target composition (abstract).
As to claim 21, Segal discloses a rectangular target (paragraph 41).
As to claim 23, Segal discloses a target backing plate (paragraph 32).
As to claim 26, Segal discloses a bonding layer (paragraph 32: bonding such as with solder - differing from a ‘sacrificial layer’ only by terminology).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Segal.
As to claim 24, Segal discloses knowledge in the art of a sputtering target and bonded backing plate (paragraph 32).  Although Segal does not explicitly disclose their relative thicknesses, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a backing plate less thick than the target as selection of relative sizes of components is within the purview of one of ordinary skill in the art (See MPEP 2144.04 IV A). 

Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Petorak in view of Campbell (US 20030056520).
As to claim 27, Petorak discloses a method of manufacturing a semiconductor component comprising:
Providing a backing structure with top surface (figure 2: substrate underlying coating);
Spraying splats of target material onto the backing structure to form a material built up by layering of splats over the surface, the layering of splats having a width (abstract; figure 2; paragraph 62).

Petorak, while disclosing thermal or plasma spraying of a coating (paragraph 43) with varied microstructure properties during coating (figure 2), is silent as to movement and variation of the spray angle.
Campbell discloses a method of plasma spraying (paragraph 9) in which the coating properties microstructure is controlled by variation of the spray angle and relative movement of the substrate and sprayer (paragraph 37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary spray angle and effect relative movement, as disclosed by Campbell, in the method of Petorak, because this allows for control over deposition microstructure (Campbell at abstract; paragraph 37).
As to claim 28, Petorak and Campbell, while not explicitly disclosing manufacturing a plurality of components simultaneously, as require by the instant claim, do not explicitly disclose formation of a single component at a time either.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that formation of a single component at a time by a single process or multiple components simultaneously would both be viable and obvious variants as each would have advantageous obvious to one of ordinary skill in the art including efficiency, cost effectiveness, etc.

	As to claim 29, Campbell discloses relative rotation (paragraph 37: variation of rotation rate).
	As to claim 30, Petorak discloses formation of a semiconductor component including an electrode by its process. 

Allowable Subject Matter
Claim 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While the prior art discloses knowledge in the art of variations in microstructure across a target surface, none of the prior art teaches nor suggests a carrier layer which induces this variation.
Response to Arguments
Applicant’s arguments with respect to the rejection under 35 USC 102 and 103 of claims 16-26 are moot in view of the new grounds of rejection, as discussed above (with the exception of claim 25, now only objected to for its dependence upon claim 16).
The rejection of claims 17-18 under 35 USC 112 is maintained as the change from preferred to average orientation does not appear to clarify what microstructure is being referred to by this orientation, and no arguments are present to discuss the relation questioned.
Applicant argues in the remarks that Campbell does not disclose the variation of a spraying angle ‘across the layer width’, the layer width being along a sputtering surface as required by claim 27.  This argument is not found persuasive as Campbell does explicitly disclose both variation of the spray angle and variation of this angle while the source and substrate being spraying are moved relative to one another.  It would therefore be obvious to one of ordinary skill in the art that the angle would be varied across a length of the top sprayed material layer as Campbell explicitly discloses varying the angle while moving the sprayer relative to the substrate being coated.  It is unclear how the angle can be varied while the substrate and sprayer are moved without the angle changing while a top layer is sprayed, unless the movement or angle change were stopped before conclusion of the deposition, a step not actually disclosed by Campbell.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794